If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                           COURT OF APPEALS



In re CP.


TMP,                                                                UNPUBLISHED
                                                                    December 29, 2022
               Petitioner-Appellee,

v                                                                   No. 359666
                                                                    Clare Circuit Court
CP,                                                                 LC No. 20-900211-PP

               Respondent-Appellant.


Before: PATEL, P.J., AND CAMERON AND LETICA, JJ.

PER CURIAM.

        Respondent appeals as of right the order finding him guilty of criminal contempt of court
for violating a domestic personal protection order (PPO). His sentence included a fine, which the
trial court would waive if he completed a deposition in his divorce case. Because the trial court
lacked jurisdiction to adjudicate this case, we reverse and remand.

                 I. BACKGROUND FACTS AND PROCEDURAL HISTORY

       In June 2020, petitioner sought a PPO against respondent. Petitioner and respondent were
married at the time, but were going through divorce proceedings. According to petitioner,
respondent had harassed her and threatened to harm her. The trial court granted the petition for an
ex parte PPO, which included a number of restrictions against respondent. Sometime after
respondent was served the PPO, petitioner moved to show cause, alleging respondent violated the
terms of the PPO.

        The trial court conducted a criminal contempt hearing on the motion. Neither party was
represented by counsel and a prosecutor did not enter an appearance. Petitioner testified about the
events leading to the motion to show cause. She also read aloud two letters from her coworkers
describing respondent’s conduct at her workplace. The trial court found respondent guilty and he
was sentenced as noted. This appeal followed.



                                                -1-
                                        II. JURISDICTION

        Respondent argues the evidence presented during the contempt proceedings was
inadmissible, and therefore the trial court should not have relied on it in finding him guilty. He
further contends his counsel during the sentencing phase of the proceedings was ineffective.
Respondent also believes the trial court violated his Sixth Amendment right to counsel. We decline
to address these issues because the trial court lacked jurisdiction to adjudicate petitioner’s motion
to show cause.

                                  A. STANDARD OF REVIEW

        Whether a trial court has subject-matter jurisdiction to consider a case is a question of law
that we review de novo. In re Estate of Huntington, 339 Mich App 8, 16; 981 NW2d 72 (2021).
We also review de novo the interpretation of statutes and court rules. In re Sanders, 495 Mich
394, 404; 852 NW2d 524 (2014). We “interpret[] court rules using the same principles that govern
the interpretation of statutes.” In re McCarrick/Lamoreaux, 307 Mich App 436, 446; 861 NW2d
303 (2014) (quotation marks and citations omitted). That is, we must give effect to the intent of
the statute or court rule. Id. “The language of the court rule itself is the best indicator of intent.
If the plain and ordinary meaning of a court rule’s language is clear, judicial construction is not
necessary.” Id.

                                    B. LAW AND ANALYSIS

        Although respondent’s arguments on appeal do not challenge the trial court’s jurisdiction,
“[a] court is, at all times, required to question sua sponte its own jurisdiction.” In re Farris/White,
___ Mich App ___, ___; ___ NW2d ___ (2022) (Docket No. 357743); slip op at 2 (quotation
marks and citation omitted). The following authorities explain a trial court’s jurisdiction with
respect to criminal contempt proceedings arising from a PPO violation.

       MCL 764.15b(7) states, in part:

               The prosecuting attorney shall prosecute a criminal contempt proceeding
       initiated by the court under subsection (2) or initiated by a show cause order under
       subsection (4), unless the party who procured the personal protection order retains
       his or her own attorney for the criminal contempt proceeding or the prosecuting
       attorney determines that the personal protection order was not violated or that it
       would not be in the interest of justice to prosecute the criminal contempt violation.

Similarly, MCR 3.708(G) provides: “In a criminal contempt proceeding commenced under MCL
764.15b, the prosecuting attorney shall prosecute the proceeding unless the petitioner retains his
or her own attorney for the criminal contempt proceeding.”

        This Court recently examined these authorities in In re LT, ___ Mich App ___; ___ NW2d
___ (2022) (Docket No. 356667). The petitioner in that case moved to show cause, contending
the respondent had violated a nondomestic PPO. Id. at ___; slip op at 2. The trial court conducted
criminal contempt proceedings, at which petitioner appeared in propria persona and no prosecutor
appeared. Id. After the hearing, the trial court entered an order finding the respondent guilty of
criminal contempt of court for violating the PPO. Id. at ___; slip op at 4.


                                                 -2-
         On appeal, this Court reversed the trial court’s order, concluding “[t]he absence of a proper
prosecutor constituted a jurisdictional defect” which rendered the respondent’s conviction void.
Id. at ___; slip op at 8. In reaching this conclusion, this Court agreed with the respondent that,
under the plain language of MCL 764.15b(7) and MCR 3.708(G), either a prosecutor or a private
attorney is required to prosecute a criminal contempt charge, and the absence of either
impermissibly “put[s] the trial court in the dual role of advocate and fact-finder.” Id. at ___; slip
op at 7.

        In this case, petitioner appeared in propria persona and no prosecutor appeared. Therefore,
the trial court lacked authority to proceed with petitioner’s motion to show cause and it should
have dismissed the motion on this basis. Because the trial court proceeded without jurisdictional
authority, its finding of guilt against respondent is void.

        Reversed and remanded for an order consistent with this opinion. We do not retain
jurisdiction.



                                                              /s/ Sima G. Patel
                                                              /s/ Thomas C. Cameron
                                                              /s/ Anica Letica




                                                 -3-